TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-18-00741-CR


                                Sidney Lee Snyder, Appellant

                                              v.

                                The State of Texas, Appellee


              FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
     NO. CR2018-334, THE HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Sidney Lee Snyder has filed a motion to dismiss his appeal. The

motion is signed by both appellant and his attorney. See Tex. R. App. P. 42.2(a). We grant the

motion and dismiss the appeal. See id.



                                            __________________________________________
                                            Edward Smith, Justice

Before Chief Justice Rose, Justices Kelly and Smith

Dismissed on Appellant’s Motion

Filed: February 21, 2019

Do Not Publish